       Case 2:20-cv-09004-SB-PLA Document 10 Filed 01/13/21 Page 1 of 1 Page ID #:41




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES-GENERAL

Case No. CV 20-9004-SB (PLA)                                                             Date January 13, 2021

Title: Gregory R. Miranda and Joanna Padilla v. Robert Guzman Luna, et al.


                                                                                     G U.S. DISTRICT JUDGE
PRESENT: THE HONORABLE                PAUL L. ABRAMS
                                                                                     : MAGISTRATE JUDGE


      Christianna Howard                                    N/A                                            N/A
          Deputy Clerk                              Court Reporter / Recorder                           Tape No.

ATTORNEYS PRESENT FOR PLAINTIFFS:                                ATTORNEYS PRESENT FOR DEFENDANTS:
                NONE                                                          NONE



PROCEEDINGS:               (IN CHAMBERS)

Pursuant to this Court’s Order of October 27, 2020, plaintiffs were ordered to file two copies of the Proof of
Service of the Summons and Complaint in this matter showing compliance with the Court’s Order within sixty
days of the filing of the Complaint, i.e., by December 28, 2020. To date, the copies of the Proof of Service have
not been filed with the Court. Accordingly, no later than January 27, 2021, plaintiffs are ordered to show
cause, in writing, why this case should not be dismissed for failure to prosecute. Filing of the two copies of the
Proof of Service on or before January 27, 2021, shall be deemed compliance with this Order to Show Cause.
Failure to respond to this Order shall result in dismissal of this action.


cc:      Gregory R. Miranda, Pro Se
         Joanna Padilla, Pro Se




                                                                                   Initials of Deputy Clerk   ch




CV-90 (10/98)                                   CIVIL MINUTES -        GENERAL
